Citation Nr: 1725023	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  15-00 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for post-traumatic stress disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Carol Ponton, Attorney


ATTORNEY FOR THE BOARD

Leanne M. Innet, Associate Attorney



INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from January 1965 to August 1971, receiving three Purple Hearts.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO), which granted service connection for PTSD and assigned an initial 30 percent evaluation.  In June 2012, pending appeal, the disability rating was increased to 50 percent disabling, effective to the date of claim.

In September 2016, the Veteran filed a claim for total disability rating based on individual unemployment (TDIU) due to his service connected post-traumatic stress disorder.  In a March 2017 rating decision, the RO denied this claim, and the Veteran appealed.  As discussed below, this issue is now moot.

In December 2016, the Veteran's representative gave written notice of waiving the right to a hearing and, in April 2017, arranged a pre-hearing conference with the undersigned, seeking advancement on the docket due to suicidal ideation and a favorable decision on the initial disability rating in lieu of a Board hearing and informal hearing presentation.  

As a favorable decision can be rendered without convening a hearing, the Board is granting the representative's requests.  Appeals must be considered in docket order number, but may be advanced if good or sufficient cause is shown.  38 U.S.C.A. § 7107 (West 204); 38 C.F.R. 20.900(c) (2016).  At the prehearing conference, sufficient cause was shown and therefore the motion to advance the appeal on the Board's docket is granted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's post-traumatic stress disorder resulted in occupational and social impairment, with deficiencies in most areas in work, family relations, thinking, and mood, due to passive suicidal ideation; daily panic and depression affecting his ability to function independently, appropriately, and effectively; impaired impulse control; spatial and temporal disorientation during flashbacks; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.

2.  The Veteran's service-connected post-traumatic stress disorder has rendered him unable to secure or follow a substantially gainful occupation for which the Veteran's education and occupational experience would otherwise qualify him.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 70 percent for post-traumatic stress disorder are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.14, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a total disability rating based on individual unemployability due to service-connected disability (TDIU) are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is disabled by service-connected post-traumatic stress disorder (PTSD) in excess of an initial disability rating of 50 percent and that because of PTSD, he is unable to secure or follow a substantially gainful occupation.

The Board reviewed all evidence in the claims file, with an emphasis on that which is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The evidence consists of service treatment records and military personnel records, private medical treatment records, medical opinions from treating practitioners, two VA examination reports, and lay statements from the Veteran and his wife.  Based upon this evidence, the Board finds that an initial 70 percent disability rating and a total disability rating based on individual unemployability (TDIU) due to PTSD is warranted.

It is generally presumed that, on a claim for an initial or an increased rating, the claimant is seeking the maximum benefit allowed by law and regulation; therefore, "it follows that such a claim remains in controversy where less than the maximum available benefit is awarded."  Fenderson v. West, 12 Vet. App. 119, 126 (1999) (quoting A.B. v. Brown, 6 Vet. App. 35, 38 (1993)).  Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  In the schedule, separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016).  To that end, evaluations are based upon a lack of usefulness, and the entire history must be considered.  See 38 C.F.R.     §§ 4.1, 4.2, 4.10 (2016).  Where there is a question as to which of the two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, (1991).  The Board will also consider entitlement to staged ratings to compensate for time since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When the schedular rating is less than total, a total disability rating for compensation may be assigned, when in the judgement of the rating agency, the claimant is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2016).  Such assignment may be assigned if there is only one disability ratable at 60 percent or more or if there are two or more disabilities such that at least one disability is ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  The existence or degree of non-service-connected disabilities or previous unemployment status will be disregarded where the percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the claimant unemployable.  Id.  Marginal employment shall not be considered substantially gainful employment.  Id.; see Cantrell v. Shulkin, 28 Vet. App. 382 (2017).  

In the event the claimant is unable to secure or follow a substantially gainful occupation due to service-connected disabilities but fails to meet the percentage standards, the matter should be submitted for extra-schedular consideration by the Director, Compensation Service.  38 C.F.R. § 4.16(b) (2016).

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency must assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2016); Mauerhan v. Principi, 16 Vet. App. 436, 440 (2002).  The nomenclature used in the rating schedule for mental disorders is based upon the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  38 C.F.R. § 4.130 (2016).

Here, entitlement to service connection of post-traumatic stress disorder (PTSD), rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016), was granted in an August 2010 rating decision.  The RO assigned an initial rating of 30 percent, effective the date of the claim, January 29, 2010; the Veteran appealed and presented new evidence.  By an April 2012 rating decision, the disability rating was increased to 50 percent, effective January 29, 2010.  The Veteran filed another notice of disagreement and perfected his appeal; he presented additional evidence.

Under diagnostic code 9411, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

The maximum rating of 100 percent requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, the analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to all symptoms that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-5.  See 38 C.F.R. § 4.126 (2016); Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Although certain symptoms must be present in order to establish the diagnosis of PTSD, it is not the symptoms but their effects that determines the level of impairment.  Id.  While the extent of social impairment must be considered, an evaluation shall not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2016).

Here, keeping the Veteran's entire history in mind, the record evidence shows that, initially, the Veteran's PTSD symptomatology more nearly approximates the criteria for a 70 percent disability rating than either 50 or 100 percent.  Additionally, the record evidence shows that the Veteran has been unable to secure or follow a substantially gainful occupation since 2010.

The examiner during the August 2010 VA examination indicated that the Veteran's PTSD signs and symptoms were transient or mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, which corresponds to a disability rating of 30 percent.  This was based upon the reported problems of sleep, concentration, and anger, which the examiner opined could be due to the Veteran's reported alcohol or cannabis abuse or to PTSD.

It was noted that the Veteran was guarded with the examiner.  The Veteran reported being unemployed for less than a year, and he explained it as the poor economy, no work.  The examiner indicated that all of the Veteran's symptoms were chronic, and that there were no apparent periods of full remission lasting at least one week.  The Veteran was found to be able to manage his finances and he appeared appropriately groomed and attired.  It was noted, "Veteran stated that he does not engage in any activities and spends the day 'sitting in the house by myself.'"  It was indicated that the Veteran had sleep impairment, 4 to 5 hours per night; had passive suicidal thoughts in the past without any attempts; no homicidal thoughts; poor impulse control with episodes of violence.

The Veteran's wife provided a detailed statement in June 2012 concerning the Veteran's conduct.  In brief, he carried a gun everywhere he went and slept with it, loaded.  When he had nightmares, she was afraid to wake him for fear she would get hurt.  When they lived in the southern part of the state, the Veteran was the leader of his own construction crew.  He was verbally abusive to workers and was used by management to fire people.  But as the Veteran got more comfortable, he would tell off the boss if something happened and, if it wasn't done his way, he would quit.  Then, he would go back to the same job and things would be done his way until the next time.  After they moved to a different part of the state, the Veteran got construction jobs but he wasn't treated with respect-finding a job in construction was a pressure and making less money was a strain.  He would quit the jobs.  On one occasion he just took off after quitting, not going home; he came back the next day.  The Veteran carries the guilt of his buddied dying in Vietnam, believing he was the one who should have died because he was the leader.

More contemporaneously, the Veteran's July 2016 Suicide Safety Plan lists 14 stressors, 15 coping tools, and 17 warning signs.  It discloses that the Veteran has been receiving services from The VET Center since May 2010 being observed in 32 individual sessions, 2 family sessions, and 29 group sessions.  The readjustment counseling therapist stated, after six years of treatment, that the Veteran's "current prognosis is guarded for recovery."  An independent medical examiner opined in September 2016 that the Veteran has achieved only "poor improvement."  These opinions are consistent with the November 2016 VA examiner's opinion that the Veteran's condition is active and that he needs to seek follow-up treatment and requires continuation of psychiatric services in place.

A June 2016 letter from The VET Center relates that the Veteran gets only 2 to 3 hours of sleep, tending to wake up early and not being able to get back to sleep; he may doze toward morning, which is common in combat veterans.  This, then, relates to exhaustion and it reinforces physiologic and psychologic stress.  He has persistent nightmares, moving in his sleep and sweating, disturbing his wife, which further upsets him.  The Veteran has several flashbacks a day and worrying about how he may behave during one causes him great distress.  After recovering from a flashback, sometimes the Veteran finds that several hours have passed without him realizing it, which severely impacts his memory and he becomes disoriented.  He cannot focus well.  The Veteran cannot tolerate non-combat veterans, and in PTSD support group, even combat veterans frustrate him because many do not have the level of difficulty he has.  The Veteran has trouble tolerating psychotropic medications.

In August 2016, the Veteran's treating psychiatrist at The VET Center prepared a disability benefit questionnaire (DBQ).  It was the doctor's opinion that the Veteran has total occupational and social impairment, which corresponds to a disability rating of 100 percent.  This opinion was based upon personal knowledge of the Veteran and a review of his medical records and notes provided by the Veteran.  It was noted that PTSD has caused the Veteran significant marital strain and occupational impairment.  The Veteran has poor tolerance to medication, one causing low blood pressure.

A September 2016 independent medical examiner's report and opinion was based upon a careful review of the Veteran's claims file and medical records.  There was also a 70-minute telephone interview with the Veteran.  To get through the interview, the Veteran had to take a dose of Xanax.

The Veteran reported that after four failed marriages, the Veteran has been married to his fifth spouse for 25 years.  The Veteran stated that due to his PTSD, the marriage has struggled, and PTSD was the cause of the failures of his prior marriages.  While serving in Vietnam it became self-protecting to not form attachments to individuals because it hurt too much if they were killed.  Also, there is a sense of need to protect the ones around you, as a job.  The Veteran stated that this persists now; he is estranged from family and is not good at having friendships.

The Veteran reported that many nights he has nightmares and flashbacks.  He tosses and turns, fighting; his wife sleeps on the couch on the worst nights.  On good nights, he gets up only twice to check windows and doors; on a rainy night, he is up all night.  The Veteran stated, additionally, "I have a heightened awareness lately, with everything going on in the world . . . I've become a shut in over the past 6-8 months.  More and more of a recluse."

The Veteran explained that his primary employment had been as a bricklayer/mason, working as a foreman/superintendent.  He would fire people quickly, however, because people could get hurt for failure to follow simple instructions.  He has no patience for employees showing up late or not at all, with or without an excuse.  He has low tolerance for incompetent people and those unable to make decisions.  The Veteran had to learn how to make decisions when he was in Vietnam.  The Veteran expressed it as his blood pressure going up when someone doesn't carry their load.  Anxiety interfered with his work.  The people leading the company had no idea how to lead.  The Veteran's concerns center on the lack of leadership and preparation of those arriving in Vietnam; "Same in Vietnam, if you can't follow instructions, do your job, you will cause somebody hardships or worse, they're gonna be dead."  When the Veteran was younger, he was easily agitated and physical confrontations occurred.

The Veteran reported that he has an exaggerated startle response such that someone dropping a can will almost unglue him.  His wife has learned how to reassure him without touching him.  When out in public, he whips around on people when they come up behind him; he is able to hear movement behind him that his wife won't notice.  This has made it more difficult for the Veteran to go out in public.  After two shoot-outs at the local Wal-Mart, he just had it.  The Veteran has a concealed weapons permit, and he used to carry a firearm in his car or on him.  He's taken a life, and he doesn't want to do it again.  When he and his wife come upon someone else's conflict in public, because the Veteran knows how far he'll take it, he doesn't want them involved so he grabs his wife and finds an avenue of escape.  He needs to have his wife close to him during these encounters.

It is the independent medical examiner's opinion that the Veteran's limitations became very severe since at least 2010, and they render the Veteran unable to work and unable to form appropriate social attachments or maintain the ones he has.  The examiner reported that he "suffers from periods of depression and anxiety, panic attacks daily, and severe insomnia.  The report notes that the Veteran is under a mandated safety plan for his homicidal and suicidal ideations, without a clear plan of action.  The examiner opined that PTSD has caused the Veteran total social and occupational impairment, which corresponds to a 100 percent disability rating.  The examiner concluded that the opinion meets the standard of being at least as likely as not in favor of the Veteran, which was followed by, "In fact, my opinions in this matter are actually much higher than that standard as my opinions are within a high degree of certainty."

In November 2016, the VA afforded the Veteran a second VA examination, during which the examiner indicated that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation; this would correspond to a 30 percent disability rating.  This was based upon an in-person examination and VBMS electronic records review.  The examiner noted that the Veteran, initially, was uncooperative but became more receptive as the examination progressed.

The examiner indicated that the Veteran finished tenth grade and completed a GED while in the military.  The Veteran reported that his last employment was six years ago, with his longest period of unemployment with the same employer was with a particular construction company for which he worked on and off for thirteen years.  The Veteran stated, "'I don't work for people dumber than me.'"  The examiner noted that the Veteran used alcohol in moderation and had been clean from marijuana use for four years.  The examiner indicated that the reported disturbances are not attributable to the physiologic effects of a substance or another medical condition.  It was noted that the Veteran reported "seeing Charlie and hearing movement in the backyard."  The Veteran is able to manage his own finances and appeared at the examination looking appropriately groomed.  The Veteran scored a 26/30 on the MMSE (Mini-Mental State Examination) and 61 on the PCL-5 (Post-traumatic Stress Disorder Checklist for DSM-5).  The Veteran did not appear to pose a threat of danger or injury to self or others.

In October 2016, the Veteran's long-time employer confirmed that the Veteran ended employment in March 2010.

The Board finds the Veteran's and his wife's statements competent, credible, and affords them great weight as to the Veteran's symptoms of PTSD and the effects those symptoms have on the Veteran.  Competent lay evidence is any evidence that does not require "the proponent to have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person."  38 C.F.R. § 3.159(a)(2) (2016); see Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  On the other hand, generally speaking, "lay persons are not competent to opine on medical etiology or render medical opinions."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Lay evidence is credible when it is internally consistent and consistent with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character."  Id.

But competency of evidence differs from credibility and weight.  "The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted."  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Layno, 6 Vet. App. at 469; Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating, "Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Here, the Veteran is the best source of information about his experiences and perceptions of those experiences.  The Veteran's recitation of his symptoms and facts of his experiences are consistent across the evidence of record.  The Veteran's wife spoke of matters of which she has first-hand knowledge.  Her statements are consistent with statements made by the Veteran and the observations noted in the various medical reports prepared during examinations.

The Board has the responsibility of weighing the conflicting medical opinions as to the degree of occupational and social impairment the Veteran experiences due to PTSD.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  The symptoms described in each report and the Veteran's recitations of experience are consistent across the reports, but there are differences in the summary categorization of the symptoms amongst the examiners.

The Board affords the August 2010 VA examination report little probative weight because, in light of the subsequently developed record, it appears the Veteran was not forthcoming with information during that examination, such as disclosing that he was being seen at The VET Center.  The Veteran refused to answer questions concerning startle response.  The examiner, therefore, did not have all the relevant information concerning the Veteran's symptoms upon which to form an opinion as to his impairments.  Additionally, the examiner attributed the Veteran's symptoms to alcohol and cannabis abuse as much as to PTSD and appears to have downward rated the effects of PTSD accordingly.  This proposition is discredited after six years of treatment for PTSD and no substance abuse issues for the last four years with the Veteran's symptoms unchanged.

Likewise, the Board affords the November 2016 VA examination report little probative weight.  The report indicates that the Veteran was reserved during the examination.  Nevertheless, the reported symptoms as well as their frequency, duration, and severity are consistent with the rest of the record evidence.  The examiner's determination of the Veteran's occupational and social impairment, however, is inconsistent with that data.

Both the Veteran's treating psychiatrist and the independent medical examiner found the Veteran has total occupational and social impairment due to PTSD, which would be a disability rating of 100 percent.  The Board finds that the record evidence does not support this rating because the Veteran has been able to adequately communicate during these examinations and during six years of treatment, albeit requiring medication to do so as evidenced during the independent medical examiner's telephone interview with the Veteran.  While the Veteran has flashbacks, he does not have delusions or hallucinations.  The Veteran has not shown grossly inappropriate behavior nor has he been a persistent danger of hurting himself or others.  Although he has suicidal ideation, and maybe homicidal, taking responsible action to avoid situations, such as the Wal-Mart, and limiting his access to weapons when there is a potential for a stressful situation, indicates the Veteran is not a persistent danger.  There are no reports in the record that the Veteran has been unable to maintain minimal personal hygiene or the basic activities of daily living.  During flashbacks, the Veteran becomes disoriented to time and place, but otherwise, he is well-oriented.  There is no evidence in the record that the Veteran is unable to remember the particulars of his life, such as his name, occupation, and those of close family members.

The Board finds that the effects of the Veteran's PTSD symptomatology more nearly approximates the criteria for 70 percent disability as opposed to 50 or 100 percent.  The Veteran has passive suicidal ideation and has a mandatory suicide safety plan in place.  The Veteran has daily panic attacks and depression which has caused him to isolate himself in his home as a recluse.  He has impaired impulse control and has an exaggerated startle response such that someone dropping a can will cause him to come unglued.  During flashbacks, the Veteran becomes spatially and temporally disoriented.  The Veteran has difficulty adapting to stress circumstances, in part, because people annoy him, including combat veterans during PTSD support group sessions.  In an attempt to minimize the hurt when someone is gone, the Veteran has not been successful in establishing and maintaining effective relationships; he credits his wife for the longevity of their marriage.

It is not necessary for a veteran to experience all of the symptoms associated with a particular disability rating for mental disorders, including PTSD, to be evaluated at that rating since the enumerated symptoms under the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, because the Veteran experiences nearly all of the symptoms enumerated for a 70 percent disability rating and only a few of those for a 100 percent rating, the Board concludes that the effects of the Veteran's PTSD symptoms do not approximate the criteria for a rating higher than 70 percent.  Because the record evidence shows that the Veteran's symptoms have been consistent since the date of claim, staged ratings are not warranted.

Additionally, because of the effects of this service-connected disability, the Veteran is entitled to TDIU.  In September 2016, the independent medical examiner opined, "I also believe that the veteran has been unable to secure substantially gainful occupation since at least 2010, completely as a result of his PTSD."  Based upon this opinion and the record evidence, the Board finds that at the time the Veteran filed his claim for service connection of PTSD, he was unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a) (2016).  As discussed above, the Veteran worked for the same construction company on and off for thirteen years in cycles of coping, quitting, and returning.  His last term of employment there ended March 2010.  Because the employer repetitively accommodated the Veteran's needs and rehired him each time, this history suggests the employment constituted marginal employment in a protected work environment, and such employment may not be construed as being able to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a) (2016); Cantrell v. Shulkin, 28 Vet. App. 382 (2017).

Regardless, since the Veteran moved to a new geographic location, although he was able to secure employment, he was not able to follow it due to interference from PTSD symptoms.  He rapidly became frustrated with the inability of others to meet his high performance standards and to understand the ramifications of not meeting those standards, such as injury and death similar to what he experienced in Vietnam.  Additionally, the Veteran holds it a personal responsibility to have all those in his environment to maintain the highest standards and, if they don't and an adverse outcome occurs, the Veteran holds himself personally responsible because it is his duty to protect his men.  In reaction, the Veteran has a history of quitting jobs.  This is at least one of the PTSD symptoms that prevent the Veteran from following a substantially gainful occupation even if he is successful in securing employment.  Therefore, at the time of filing his claim for service connection of PTSD, the Veteran was unable to secure or follow a substantially gainful occupation and he met the percentage requirement for TDIU under 38 C.F.R. § 4.16(a) (2016).

The Board is grateful to the Veteran for his honorable service.

ORDER

An initial disability rating of 70 percent for post-traumatic stress disorder is granted.

A total disability rating based on individual unemployability due to service-connected post-traumatic stress disorder is granted.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


